Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of No. 3:  The proposed amendment is not entered because the specific non-volatile oils liquid paraffin and dimethyl polysiloxane are new and have not considered during the previous prosecution; such amendment is not deemed to place the application in better or simpler form for appeal. Liquid paraffin and nonvolatile “siloxane” in general are suggested in the previously cited reference Togashi, but further search and consideration are required with respect to the specific siloxane, dimethyl polysiloxane. It is noted that US 20110117145, cited in IDS filed on May 17, 2021 discloses several examples of cosmetic compositions comprising dimethyl polysiloxane, which would render modifying the teachings of Togashi on “siloxane” and using the specific silicone oil obvious. Isopropyl myristate and octyl methoxy cinnamate in the proposed new claim 8 are also suggested in Togashi.  

Continuation of No. 12: The request for reconsideration has been considered but does not place the application in condition for allowance because the proposed amendment is not entered at this time. 
Applicant’s arguments regarding alleged unexpected results in Table 2 have been considered.  Applicant argues that Example 3 which contains liquid paraffin and dimethyl polysiloxane produce superior matt finish and unevenness correcting effect (“AA”).  However, it is well settled in patent law that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. See MPEP 716.02.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree."  The differences between ratings AA and A within the same categories of the cosmetic effects appear to be more of differences in degree not of kind.
Furthermore, applicant is reminded that unexpected results must be of a significant and practical advantage.  See MPEP 716.02 (a), I.  In this case, Examples 4 and 5 which contain alternative nonvolatile oils (e.g., methyl phenyl polysiloxane and neopentyl glycol disparate) are also said to produce good matt finish and unevenness correcting effect (“A”).    Examiner also views that such differences do not amount to a significant and marked improvement over Examples 4 and 5.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617